Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 22 July 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     Staunton virginia this 22d Jully 1782
                  
                  Since I have the honor to be under your Command my most warm wishes were to acknowledge the kind & advantageous reception I meat with from your Excellency at my arrival in the army—Since that time the patronage you have been pleased to Grant me has inforced the first sentiments of my heart towards you; I thought that by performing the duty of the line I am in & rendering my self usefull to the service I would answear the purpose untill Greater occasions could in the course of my life be offered to my wishes—I had of course payed the Greatest attention to the severals parts that constitute our army—used from the earliest period of my intrance in the world to soldiery & military Study, I could with ease perceive that whatsoever great your hability in our proffession & your influence on the army, the people & their representatives in Congress, might be & were, it was not in your power to establish on the most regular footing all the severals branches & arms of the army—I mean the infantery, artillery, & Cavallery—the two formers were formed sooner & in a short time you established them on a respectable footing—they were under your hands, you perceived & could correct their déffects—those two Corps have often by their Galant & orderly conduct in war acknowleged the hand who formed them.
                  but your Exellency had never the opportunity nor time of paying the same care to the Cavallery, raised far from you, allways in activity during the severals Campaigns, far from you, much fattigued & broken down in winter quarters there could be no expectations that your Exellency could remedy at those time to the missfortune of that arm.
                  as soon as I had Some Cavallery I applyed my Self with attention to know the necessary stepts to raise it & to form it—this was the easyest to me from my having managed recruits & old Soldiers during a long while before this war.
                  I, with a particular attention, considered the propriety of the Cavallery combined & considered in its rapports with the kind of the Country where it was to make the war & was so fortunate as to make use of the Small body I had of it without having been surprised or meet with any misfortune of the kind.
                  two years ago I formed a plan for rendering our Cavallrey in the shortest time possible, equal to what must be Expected from it since it is composed of men & horses not to be found any where else for their advantages for that arm—but having not had at that time the experiance that could justify to my own mind, my ideas on the subject, I did not go further than to examine closser the matter—having assured my ideas to the degree of persuasion & seeing our cavallrey inactive at this time, & may be for a while, I take the liberty to put under your consideration the inclosed paper—which whatsoever long it may appears, is but an Extract of what is to be done.
                  should your Exellency approve of the project & give me the Care of the execution I would at the first notice, give a plan more Extended—but at all events, I would not presume to present it to the ministre at war or any body else nor even mention of it, before your Exellency approving & patronizing it, would after having made what alterations you should be pleased to make give me orders in Consiquence--I inclose two coppy that if you approve the plan you might send one immediatly to the minister at war with your ideas on the subject that he might give orders for the necessary provisions & forage—I beg your exellency to be assured that my Conduct with the others Corps sent to the instruction would be nothing more but a meer military one & free from any reasons of disgust to them & their officers—when I promise that in three months our cavallrey will be instructed I am assured to effect my promise—but I say in my plan, they will not be riding masters, & for all they will be more usefull than riding masters—when it is done to the satisfaction of your Exellency I would not request the title of inspector of the horse or others to the purpose—the one I speak for is that of being more than any body devoted to your exellency—I have the honor to be with the highest Respect your Exellencys the most hb obt st.
                  
                     Armand Mqs de la Rouerie
                     
                  
               